Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 17/271,393 filed 2/25/21 as a national stage entry of PCT/GB2019/052402.  This action is in response to the preliminary amendment filed 2/25/21.  Claims 1-21 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The information disclosure statements (IDS) submitted on 2/25/21 and 3/18/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

The disclosure is objected to because of the following informalities: line 5 of paragraph [065] contains a typo as “portion” is misspelled as “potion”.  
Appropriate correction is required.

The drawings filed 2/25/21 are approved.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 2, “the sitting surface” lacks antecedent basis.  The claims introduce a “bench surface for sitting” but no “sitting surfaced”.  Consistent language must be used throughout.
In claim 2, the language “such as provide a cover” is unclear. It appears applicant intended “to provide a cover…”? Further,  the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 7, “or kit for parts” lacks antecedent basis.
Regarding claims 7-8, the language “preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the language are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 15, “the canopy attachment member” lacks antecedent basis.
In claim 17. It is not clear what “the other respective attachment member” is?
In claim 18, “the canopy attachment portions” lack antecedent basis.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-14, 18, 20 and 21, as best understood, are rejected under 35 U.S.C. 102(a(1) as being anticipated by U.S. Patent 7,698,756 to Chen.
Chen provides a collapsible bed 1 which is considered to meet the limitation of a bench. It has a bench or sitting surface 3 and a collapsible base 2 having an erect configuration [Fig.3] and a collapsed configuration [Fig.4c].  A canopy 6 having a pliable canopy member 61 held in tension by a supporting frame comprised of two arched support members 65 detachable or “reversibly” attached to opposite sides of the bed/bench along opposite side of a longitudinal axis of the sitting surface 3 [column 4, liners 1-4].
With respect to claims 4-5, figures 3-4 show the base comprised of repeating pairs of pivotally connected support members 23a/23a’-28/28’-23b/23b’ as well as vertical support members25/25a-26/26’-25b/25b’.
With respect to claim 6, 20a/22a - 20b/22b are consider the longitudinally extending pivotally connected pairs.
	With respect to claim 7, assorted joining members are provided.  See at least  21, 21’, 271, 271’ , 24a, 24a’ 24b, 24b’, 29a, 29a’, 29b, 29b’.

Claims 1-3 and 9-21 as best understood, are rejected under 35 U.S.C. 102(a(1) as being anticipated by U.S. Patent 4,915,120 to Ziolkowski.
Ziolkowski provides a collapsible chair 12 which is considered to meet the limitation of a bench. It has a bench or sitting surface 92, an erect configuration [Fig.1] .  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note:
U.S. Patent 9,383,113 to Renwick provides a detachable canopy 101 for a chair 100.  The canopy including two flexible arched frame members 108 held in tension on opposed sides of the chair frame legs 173/174.
WO 2006/099718 applied in the parent PCT written opinion mailed 11/21/2019 does not have the support members extending on both sides of the sitting surface along opposites of a longitudinal axis as called for in independent claims 1 and 2.
 U.S. 2011/0175407 to Sharapov et al.
U.S. Patent 6,925,66 to Twigg.
U.S. Patent 4,846,204 to Sok Kyu.
U.S. Patent 3,757,360 to Wescott.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636